 In the Matter of AUTOPULSE CORPORATION, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENTWORKERS OF AMERICA, UAW-CIO,PETITIONERCase No. 7-RC-37.-Decided March 0, 1948Mr. K. B. Matthews,of Ludington, Mich., for the Employer.Mr. Charles A. Rogers,ofMuskegon, Mich., andMr. Walter Gor-zynski,of Ludington, Mich., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in thiscase washeld at Luding-ton, Michigan,on January 20, 1948, before Jerome H. Brooks,hearingofficer.The hearing officer's rulingsmade at thehearing are free fromprejudicial error and are hereby affirmed.,On the entire record in the case, the NationalLaborRelationsBoard1makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Autopulse Corporation, a Michigan corporation having its onlyplant at Ludington, Michigan, is engaged in the manufacture of fuelpumps and other items. In 1947 the corporation purchased more than$500,000 worth of raw materials, 75 percent of which came from out-side the State of Michigan; and in this period finished products valuedin excess of $1,000,000 were produced, of which 75 percent was shippedto points outside the State.The Employer admits, and we find, that it is engagedin commercewithin themeaning ofthe Act.'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers In connection with this case to a three-man panel con-sisting of the undersigned Board Members [Houston, Murdock, and Gray].76 N. L. R. B., No. 75.486 AUTOPULSE CORPORATIONH. THE ORGANIZATION INVOLVED487The Petitioneris a labor organization affiliatedwith the Congress ofIndustrialOrganizations, claiming to representemployees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATION 'The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all pro-duction and maintenance employees of the Employer's Ludington,Michigan, plant, excluding office and plant clerical employees, guards,professional employees, draftsmen, foremen, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Autopulse Corporation, Lud-ington,Michigan, an election by secret ballot shall- be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to de-termine whether or not they desire to be represented by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, for the purposes of collective bar-gaining.